Meyer, J.
(concurring). I am in accord with much of the majority opinion but share Judge Kaye’s misgivings with respect to the presumption created. I cannot, however, agree with her or with the majority that a sufficient showing of possible detriment to third parties was not made in the hospital’s moving papers. Those papers asked for in camera review of the records because they contained factual data and comments concerning third persons which “could do irreparable harm to those other persons mentioned.” To disclose more in the moving papers would constitute a violation of the privacy rights of those other persons.
The referee reported that the record contained highly sensitive and confidential material that could prejudice plaintiff and members of her family. Review of the hospital record satisfies me, however, that the record is relevant to this action and that its relevance is not outweighed by possible prejudice to third persons and that, therefore, the Appellate Division did not abuse its discretion as a matter of law in directing its unconditional release. I, therefore, concur.